Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed November 30, 2020 has been entered and made of record. 
In view of Applicant’s amendment, the objection to specification has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Attorney of record, (David A. Bilodeau, Reg. No. 42,325)

The application has been amended as follows: 

1-10. (Canceled)

11. (Currently Amended) A method of processing an image, the method comprising:
capturing, via a first camera of a vehicle, a first image;

matching, via a processor, the first image with the second image such that the first image has an overlapping portion overlapping with the second image and a non-overlapping portion not overlapping with the second image, and the second image has an overlapping portion overlapping with the first image and a non-overlapping portion not overlapping with the first image; and
changing, via the processor, a brightness of the overlapping portions of the first and second images,
wherein the changing the brightness comprises:
forming a first boundary at a center of the overlapping portions of the first and second images;
forming a second boundary between the overlapping portion and the non-overlapping portion of the first image;
forming a third boundary between the overlapping portion and the non-overlapping portion of the second image; and
applying a gradation to a brightness of the overlapping portions between the first boundary and the second and third boundaries, and
wherein applying the gradation includes increasing or decreasing the brightness of the overlapping portions toward the first boundary.
	
12. (Previously Presented) The method of claim 11, wherein applying the gradation includes increasing the brightness of the overlapping portions toward the first boundary, when a brightness of the first image is greater than a brightness of the second image.

13. (Previously Presented) The method of claim 11, wherein applying the gradation includes decreasing the brightness of the overlapping portions toward the first boundary, when a brightness of the second image is greater than a brightness of the first image.

14. (Previously Presented) The method of claim 11, wherein the brightness of the overlapping portions is increased away from the first boundary.

15. (Previously Presented) The method of claim 11, wherein the brightness of the overlapping portions is decreased away from the first boundary.



setting a correction reference value for the first boundary based on a brightness of the first image and a brightness of the second image; and 
correcting the overlapping portions to have the brightness with the gradation from the first boundary using the set correction reference value.

17. (Previously Presented) The method of claim 11, further comprising:
setting a correction reference value for the first boundary based on a brightness of the first image and a brightness of the second image; and 
correcting the overlapping portions to have the brightness with the gradation to a center of the first image and the second image from the first boundary using the set correction reference value.

18. (Previously Presented) The method of claim 16, wherein the correction reference value is at least one of an average, a median, a mode, and a standard deviation of brightness of the brightness of the first image and the brightness of the second image.

19. (Previously Presented) The method of claim 16, wherein the gradation has one of linear and non-linear relationships.

20. (Previously Presented) The method of claim 19, wherein, in the non-linear relationship, the gradation is applied in a radial direction of an edge from the center of the first image and the second image.

21. (Previously Presented) The method of claim 19, wherein, in the linear relationship, the gradation is applied in a straight direction of an edge of the non-overlapping portions from a center of the overlapping portions.

22. (Previously Presented) The method of claim 11, further comprising:
transforming, via the processor, the first image and the second image into a top view form; and
displaying, via a display of the vehicle, the transformed images with the applied gradation to the brightness of the overlapping portions as an around view monitoring (AVM) image.




capturing, via a third camera of a vehicle, a third image;
capturing, via a fourth camera of the vehicle, a fourth image;
matching, via the processor, the second image with the third image such that the second image has an overlapping portion overlapping with the third image and a non-overlapping portion not overlapping with the third image, and the third image has an overlapping portion overlapping with the second image and a non-overlapping portion not overlapping with the second image; 
matching, via the processor, the third image with the fourth image such that the third image has an overlapping portion overlapping with the fourth image and a non-overlapping portion not overlapping with the fourth image, and the fourth image has an overlapping portion overlapping with the third image and a non-overlapping portion not overlapping with the third image;
matching, via the processor, the fourth image with the first image such that the fourth image has an overlapping portion overlapping with the first image and a non-overlapping portion not overlapping with the first image, and the first image has an overlapping portion overlapping with the fourth image and a non-overlapping portion not overlapping with the fourth image; and
changing, via the processor, a brightness of the overlapping portions of the second and third images, a brightness of the overlapping portions of the third and fourth images, and a brightness of the overlapping portions of the first and fourth images.

24. (Previously Presented) The method of claim 23, wherein the first image is a front view image of the vehicle, the second image is a left side view image of the vehicle, the third image is a rear view image of the vehicle, and the fourth image is a right side view image of the vehicle.

25. (Currently Amended) An image matching apparatus comprising:
a first camera of a vehicle configured to capture a first image;
a second camera of the vehicle configured to capture a second image;
a processor configured to: 
match the first image captured by the first camera of the vehicle with the second image captured by the second camera of the vehicle such that the first image has an overlapping portion overlapping with the second image and a non-overlapping portion not overlapping with the second image, and the second image has an overlapping portion overlapping with the first image and a non-overlapping portion not overlapping with the first image, and
change a brightness of the overlapping portions of the first and second images by forming a first boundary at a center of the overlapping portions of the first and second images; 	

forming a third boundary between the overlapping portion and the non-overlapping portion of the second image; and 
applying a gradation to the brightness of the overlapping portions between the first boundary and the second and third boundaries,
wherein applying the gradation includes increasing or decreasing the brightness of the overlapping portions toward the first boundary.

26. (Canceled).

27. (Previously Presented) The image matching apparatus of claim 25, wherein the processor is further configured to:
set a correction reference value for the first boundary based on a brightness of the first image and a brightness of the second image; and 
correct the overlapping portions to have the brightness with the gradation from the first boundary using the set correction reference value.

28. (Previously Presented) The image matching apparatus of claim 25, wherein the gradation includes linear gradation in which the gradation of the brightness is applied in a straight direction to the non-overlapping portions from a center of the overlapping portions or to the center of the overlapping portions from the second boundary and the third boundary.

29. (Previously Presented) The image matching apparatus of claim 25, wherein the gradation includes non-linear gradation in which the gradation of the brightness is applied in a radial direction to an edge of the first and second images from a center of the non-overlapping portions or to an edge from a center of the first and second images.


30. (Previously Presented) The image matching apparatus of claim 25, wherein the processor is further configured to:
convert the first and second images into a top view form.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 11 and 25 are allowable over the prior art of record.
Claims 12-24 are allowable in view of their dependency from claim 11
Claims 27-30 are allowable in view of their dependency from claim 25

With respect to claim 11, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
	“applying a gradation to a brightness of the overlapping portions between the first boundary and the second and third boundaries, wherein applying the gradation includes increasing or decreasing the brightness of the overlapping portions toward the first boundary”.

The relevant prior art of record, Katayama, (US Patent 5,982,951), discloses a forming a first boundary at a center of the overlapping portions of the first and second images, (step 22 in Fig. 11, col. 10, lines 7-9, the image combining unit 6 sets a boundary of the images so that the boundary is the center of the overlapping. See also, Fig. 13, where the boundary L is set at the center of the overlapping region between images a, b, [i.e., forming a first boundary at a center of the overlapping portions of the first and second images]). Katayama further discloses a setting tone conversion area 150 having a predetermined width 2W, (see steps S24 and S25 of Fig. 11), with the boundary L of the images as its center, where the tone conversion area 150 is a rectangular area having a width W respectively to the left and right of the boundary, [which the rectangular area 150, “overlapping region”, implicitly forms a second boundary between the left portion 150 L and the image a, “overlapping portion and the non-overlapping portion of the first image”; and also forming a third boundary between the right portion 150R, and the image b, “overlapping portion and the non-overlapping portion of the second image”, and applying the tone conversion 150 between the center boundary L, “first boundary”, and the boundary formed between the portion 150L and image a, “second boundary”, and the boundary formed between the portion 150R and the image b, “third boundary”]), (see at least: Fig. 13, col. 10, lines 38-40). However, while discloses the setting tone conversion area 150 having a predetermined width 2W, with the boundary L of the images as its center, where the tone conversion area 150 is a rectangular area having a width W respectively to the left and right of the boundary; Katayama fails to teach or suggest, either alone or in combination with the other cited references, the applying a gradation to a brightness of the overlapping portions between the first boundary and the second and third boundaries, wherein applying the gradation includes increasing or decreasing the brightness of the overlapping portions toward the first boundary

A further prior art of record, Kaneko, (US-PGPUB 2013/0287316), discloses a
 capturing, via a first camera of a vehicle, a first image; and capturing, via a second camera of the vehicle, a second image; and synthesizing, via a processor, the first image with the second image such that the first image has an overlapping portion overlapping with the second image and a non-overlapping portion not overlapping with the second image, and the second image has an overlapping portion overlapping with the first image and a non-overlapping portion not overlapping with the first image, (see at least: Fig. 19, and Par. 0006, in-vehicle cameras C1 to C4 are respectively provided on the front, back, left, and right sides of a vehicle, and an image in each direction is taken by the in-vehicle cameras C1 to C4, [i.e., capturing, via a first camera of a vehicle, a first image; and capturing, via a second camera of the vehicle, a second image]; and images to be displayed as one image, as shown in FIG. 19, where for example E1 represents the first image captured by camera C1, E2 represents the second image captured by camera C2, such that the first image, (E1) has an overlapping portion overlapping with the second image, (R2) and a non-overlapping portion not overlapping with the second image, (i.e., the left side portion next to the overlapping region R2), and the second image, (E2), has an overlapping portion overlapping with the first image, (R2) and a non-overlapping portion not overlapping with the first image, (i.e., the region below the region R2)); and changing, via the processor, a brightness of the overlapping portions of the first and second images, (see at least: Fig. 5, and par. 0066-0067, the correction factor calculator 213, as shown in FIG. 4, extracts, as the representative points in the two attention regions 11a and 12a in the image region 10a of the precorrected image A, a pixel x1 in the attention region 11a and a pixel x2 in the attention region 12a, and the correction factor calculator 213 calculates the correction factors at the respective extracted representative points, [which technically results in changing, a brightness of the overlapping portions of the first and second images]); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).



Regarding claim 25, claim 25 recites substantially similar limitations as set forth in claim 11. As such, claim 25 is in condition for allowance, for at least similar limitations, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            03/01/2021